Vistas la moción que antecede sobre desestimación de la presente apelación, fundada en la *1024supuesta frivolidad de ésta, la sentencia apelada, y la rela-ción del caso y opinión en que se funda dicha sentencia; y vistos además los casos de Cueto v. Corte de Distrito, 37 D.P.R. 244, resuelto por el voto dividido del tribunal y citado no solamente por la corte inferior y por el apelado, sino también por el apelante, y García v. The Humacao Fruit Co., 23 D.P.R. 247, citado también por el apelante en su alegato presentado en el acto de la vista: oídos los informes orales de las partes, y no apareciendo que sean enteramente frívolas en todos sus aspectos algunas de las cuestiones envueltas, no lia lugar a desestimar el recurso.